Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  129436(67)                                                                                              Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  JODIE VEGA, Conservator of the Estate of 

  JEFFREY HURLEY, a Minor,

            Plaintiff-Appellant, 

                                                                     SC: 129436       

  v                                                                  COA: 253739        

                                                                     Berrien CC: 02-003976-NH
  LAKELAND HOSPITALS AT NILES AND
  ST. JOSEPH, INC., ST. JOSEPH MEDICAL
  ASSOCIATES, P.C. and BETH VANDERAH
  and MICHAEL SPEERS, Co-Personal
  Representatives of the Estate of DAVID ALAN
  SPEERS, M.D., Deceased,
               Defendants-Appellees.
  _________________________________________

        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  February 7, 2007 of the time for filing her brief and appendix is considered and it is
  GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2007                   _________________________________________
                                                                                Clerk